ON REHEARING.
Ellison, J.
— A rehearing was granted in this case in order that defendants might have an opportunity of presenting their side of the case, they having shown sufficient reason for not having appeared in the first instance.
We have discovered no reason to change our view of the case as expressed originally. Much of the disputed matter may well be eliminated on another trial from the fact that we regard the land fifteen feet in from the line as having been dedicated by plaintiff for a public road. It was so accepted by the public and was used and worked by the public for near twenty-five years. Also from the further fact that we have discovered no evidence of a dedication of the land lying between the line of the rail fence .and the hedge. If any part of the latter ground was a part of the public road it must have become so by adverse user by the public, as stated in the original opinion. This adverse use could only apply (if to any) to that portion of the lands where the rail fence had decayed or been removed.
There are several questions suggested by the brief in behalf of defendants which are not in the case before *502us. We must dispose of th,e ease on the -theory upon which it was tried and that was, whether- the public road extended to the line of the rail fence, or to the hedge. The judgment will be reversed and the cause remanded.
All concur.